Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB | x | Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal quarter ended August 31, 2007 | | Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to. Commission file number: 000-52409 CHINA ENERGY CORPORATION (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) 6130 Elton Avenue, Las Vegas, NV (Address of principal executive offices) 702-216-6000 (Issuer's telephone number) 98-0522950 (IRS Employer Identification No.) 89107 (Zip Code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes | x| No | | Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes | | No | x | State issuer's revenue for its most recent fiscal year: $ 13,685,370 for the fiscal year ended November 30, 2006. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Class Outstanding as of October 15, 2007 Common Stock, $ 0.001 par value 45,000,000 shares Transitional Small Business Disclosure Format (Check one): Yes | | ; No | x | - 1 - TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets- November 30, 2006 (Audited) and August 31, 2007 (Unaudited)- F1 5 Consolidated Statements of Income - For the Three and Nine Month Periods Ended August 6 31, 2007 and 2006 (Unaudited)- F2 Consolidated Statements of Cash Flows - For the Nine Month Period Ended August 31, 2007 and 2006 (Unaudited)- F3 7 Notes to Consolidated Financial Statements (Unaudited)- F4 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits and Reports on Form 8-K 17 Signatures 18 - 2 - FORWARD This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 (the "Exchange Act"). We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting the financial condition of our business. These forward-looking statements are subject to a number of risks, uncertainties and assumptions, including, among other things: - general economic and business conditions, both nationally and in our markets, - our expectations and estimates concerning future financial performance, financing plans and the impact of competition, - our ability to implement our growth strategy, - anticipated trends in our business, - advances in technologies, and - other risk factors set forth herein. In addition, in this report, we use words such as "anticipates," "believes," "plans," "expects," "future," "intends," and similar expressions to identify forward-looking statements. China Energy Corporation ("CEC" or the "Company") undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this prospectus. In light of these risks and uncertainties, the forward-looking events and circumstances discussed in this prospectus may not occur and actual results could differ materially from those anticipated or implied in the forward-looking statements. - 3 - ITEM 1 . FINANCIAL STATEMENTS CHINA ENERGY CORPORATION Consolidated Financial Statements AUGUST 31, 2007 (Prepared Without Audit) - 4 - CHINA ENERGY CORORATION CONSOLIDATED BALANCE SHEETS ASSETS Nine Months Ended Year Ended Current Assets: August 31, 2007 November 30, 2006 (Unaudited) (Audited) Cash $1,202,818 $899,689 Notes and interest receivables 3,963,264 1,374,644 Accounts receivables 2,196,419 4,678,856 Other receivables 3,920,191 2,379,601 Advances to suppliers 3,395,382 303,533 Inventory Total current assets Fixed Assets: Property, plant and equipment 23,092,866 21,731,353 Coal Mine 208,636 208,636 Construction in Progress 26,542,742 22,426,643 Less accumulated depreciation and depletion Net fixed assets Other Assets: Investment property, net accumulated depreciation of $ 54,599 1,733,334 1,762,833 and $ 25,100, respectively Intangible asset, net accumulated amortization of $ 509,570 and 3,147,161 3,341,165 $ 315,566, respectively Long term investment 214,861 228,064 Deferred charges - Total other assets Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Notes payable 9,032,297 6,392,021 Accounts payable 4,021,991 3,237,443 Advances from customers 3,241,437 793,561 Accrued liabilities 1,431,692 1,560,385 Other accounts payable 2,090,887 2,774,380 Shareholder loans Total current liabilities Long Term Obligations Total liabilities Stockholders' Equity: Common stock : authorized 75,000,000 shares of 45,000 45,000 $0.001 par value; issued and outstanding 45,000,000 Additional paid-in capital 10,596,408 8,655,805 Retained earnings 5,601,224 4,164,902 Statutory reserves 734,982 734,982 Other Comprehensive loss Total Stockholders' equity 16,067,644 13,000,639 Total Liabilities and Stockholders' Equity The accompanying notes are an integral part of these financial statements. -F1- - 5 - CHINA ENERGY CORPORATION CONSOLIDATED STATEMENTS OF INCOME For the Three and Nine Month Periods Ended August 31, 2007 and 2006 (Prepared Without Audit) Nine Months Ended August 31, Three Months Ended August 31 Revenue $ 13,286,400 $ 10,107,351 $ 4,104,862 $ 4,276,132 Cost of Sales Gross Profit 4,128,374 5,680,188 495,915 2,408,969 Expenses: Selling 199,619 263,528 47,680 105,478 General and Administrative Total expenses Operating income (loss) 2,515,389 3,908,149 (28,895) 1,868,673 Other Income and Expense: Other Income 175,889 - 94,546 - Finance expense (507,890) (147,394) (104,808) (84,485) Non operating income (expense) Income (Loss) Before Income 2,097,220 3,749,180 (84,979) 1,788,870 Taxes Provision for Income Taxes: Current Provision Net income 1,436,322 2,197,685 (249,525) 1,070,107 Other Comprehensive Income Loss on foreign currency Conversion Total Comprehensive Income $ (425,752) (Loss) Income Per Share - Basic and Diluted $ (0.01) Weighted average number of shares outstanding The accompanying notes are an integral part of these financial statements. -F2- - 6 - CHINA ENERGY CORPORATION CONSOLIDATED STATEMENT OF CHANGES For the Nine Months Ended August 31, 2007 and 2006 (Prepared Without Audit) CASH FLOWS FROM OPERATIONS: Net income $ 1,436,322 $ 2,197,685 Charges not requiring the outlay of cash: Depreciation and amortization 1,424,991 491,201 Company share of loss on equity investment 13,203 10,945 Changes in assets and liabilities: Decrease (Increase) in accounts receivable 2,482,437 (374,680) Increase in note receivables (2,588,620) (638,101) Increase in other receivables (1,540,590) (1,993,415) Increase in advances to suppliers (3,091,849) (2,751,258) Decrease (Increase) in inventory 206,828 (252,160) Increase in accounts payable 784,548 920,121 Increase in advance from customers 2,447,876 597,756 Increase (Decrease) in accrued liabilities (128,693) 958,049 Increase (Decrease) in other accounts payable Net Cash Provided By Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of fixed assets (1,361,513) (126,347) Increase in construction in progress (1,723,991) (1,998,802) Decrease in deferred charges 35,715 - Purchase of investment property - Net Cash Consumed By Investing Activities CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from capital contributions 1,940,603 - Proceeds from notes payable 2,640,276 - Repayments from to shareholders (1,159,477) (314,595) Increase (Decrease) in long term liabilities Net Cash Provided By Financing Activities 2,912,700 1,105,092 Exchange rate effect on cash (322,742) (232,763) Net change in cash 303,127 (558,511) Cash balance, beginning of period Cash balance, end of period The accompanying notes are an integral part of these financial statements. -F4- - 7 - CHINA ENERGY CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2007 (Prepared Without Audit) 1. BASIS OF PRESENTATION The unaudited interim financial statements of China Energy Corporation. ("the Company") as of August 31, 2007 and for the three and nine month periods ended August 31, 2007, and 2006, have been prepared in accordance with generally accepted accounting principles. In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for such periods. The results of operations for the quarter ended August 31, 2007 are not necessarily indicative of the results to be expected for the full fiscal year ending November 30, 2007. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial statements of the Company for the year ended November 30, 2006. 2. SEGMENT REPORTING The Company is made up of two segments of business, Coal Group which derives its revenue from the mining and purchase and sale of coal, and Heat Power which derives its revenue by providing heating and electricity to residents and businesses of a local community. Each of these segments is conducted in a separate corporation and each functions independently of the other. During the periods reported there were no transactions between the two segments. There also were no differences between the measurements used to report operations of the segments and the consolidated operations of the Company. In addition, there were no differences between the measurements of the assets of the reported segments and the assets reported on the consolidated balance sheet. Nine Month Periods Ended August 31, 2007 Nine Month Periods Ended August 31, 2006 Heat Coal Total Heat Coal Total Power Group Power Group Sales to external customers 4,001,900 9,284,500 13,286,400 1,030,479 9,076,872 10,107,351 Intersegment revenues - Interest expense (income) 874,958 (367,068) 507,890 470,442 (323,046) 147,394 Depreciation & depletion 1,091,588 333,403 1,424,991 197,238 293,963 491,201 Segment profit (loss) (529,203) 3,044,592 2,515,389 (980,232) 4,888,381 3,908,149 August 31, 2007 August 31, 2006 Heat Coal Total Heat Coal Total Power Group Power Group Segment assets 27,805,365 16,696,171 44,501,536 21,617,194 12,916,922 34,534,116 Expenditures for segment assets: Construction in progress 1,596,489 1,644,751 3,241,240 14,984,670 639,600 15,624,270 Other assets - 5,095,356 5,095,356 - 5,456,086 5,456,086 -F5- - 8 - CHINA ENERGY CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2007 (Prepared Without Audit) 2. SEGMENT REPORTING (CONTINUED) Three Months Ended August 31, 2007 Three Months Ended August 31, 2006 Heat Coal Total Heat Coal Total Power Group Power Group Sales to external customers 749,763 3,355,099 4,104,862 15,974 4,260,158 4,276,132 Intersegment revenues - Interest expense (income), net 194,160 (89,352) 104,808 434,393 (349,908) 84,485 Depreciation & depletion 377,606 104,927 482,533 (100,813) 235,472 134,659 Segment profit (loss) (633,397) 604,502 (28,895) (750,630) 2,619,303 1,868,673 3. INTANGIBLE ASSET All land in the China belongs to the PRC. To extract resources from land, Coal Group is required to obtain a mining right. The jurisdiction responsible for issuing such rights is the Provincial Bureau of National Land and Resource, a division of the PRC Government. In December 2005, Coal Group's mining right was assessed to be approximately $ 3,656,731 for a period of 14 years commencing November 2005. This mining right is regarded as an Intangible Asset to be amortized over a period of 14 years. The payment schedule is as follows: - Installment #1: $ 1,105,831 due on or before December 1, 2006 - Installment #2: $ 510,180 due on or before December 1, 2007 - Installment #3: $ 510,180 due on or before December 1, 2008 - Installment #4: $ 510,180 due on or before December 1, 2009 - Installment #5: $ 510,180 due on or before December 1, 2010 - Installment #6: $ 510,180 due on or before December 1, 2011 A total of $ 2,040,720 (Installment # 3-#6 of $ 510,180*4) has been allocated to long term obligations. As of August 31, 2007, we have depreciated a total of $ 509,570 and the net book value is $ 3,147,161. -F6- - 9 - ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS History We, China Energy Corporation (" CEC "), produce coal through our subsidiary Inner Mongolia Tehong Coal Group Co, Ltd. (" Coal Group ") and supply heating and electricity requirements throughout the XueJiaWan district through our subsidiary Inner Mongolia Zhunger Heat Power Co., Ltd. (" Heat Power "). CEC was incorporated in the state of Nevada on October 11, 2002 for the purpose of producing coal to meet the increasing demand in power and heating industries and also to expand thermoelectric plants and networks in rural developments. CEC acquired Coal Group and Heat Power on November 30, 2004. Inner Mongolia Tehong Coal Group Co., Ltd. ("Coal Group") Coal Group produces coal from the LaiYeGou coal mine located in Erdos City, Inner Mongolia, People's Republic of China. Its trade consists of production and processing of raw coal for domestic heating, electrical generation and coking purposes for subsequent steel production. The principal sources of revenue are generated from local heating power industry. Coal Group produces approximately 500,000 tons of coal per year based on current levels of input and has the capacity of producing approximately up to 1,200,000 tons subject to enhancement of productions lines in the next 2 years. Coal Group is in the process of increasing its capacity. The raw coal produced is non caking coal and has a high ash melting point with high thermal value used almost exclusively as fuel for steam-electric power generation. It has low sulphur and low chemical emission which satisfies government environmental protection standards with heating capability of 6,800 -7,000 Kilocalories ("Kcal"). Inner Mongolia Zhunger Heat Power Co., Ltd. ("Heat Power") Heat Power currently supplies heating requirements throughout 120 hectares of the XueJiaWan district in XueJiaWan Town, Zhunger County with its newly constructed thermoelectric plant (" XueJiaWan Expansion ") and 2 heating plants previously used exclusively for heating supply operations. These plants are operated by Heat Power employees. The Autonomous Region Planning & Reform Committee appointed Heat Power in 2003 to establish a thermoelectric plant providing heating and electricity capable of expanding coverage in the area serving a larger population base. Heat Power supplies heating to users directly and supplies electricity through a government controlled intermediary, Inner Mongolia Electric Power Group Co., Ltd. (" Electric Power Group "). Heat Power will, therefore, be operating two processes, one for heating and one for co-generation of electricity supply. Heat Power supplies heating to private dwellings, factories as well as municipal facilities. - 10 - Results of operations The following is an analysis of our revenues and gross profit, details and analysis of components of expenses, and variance; for the three and six month periods ended August 31, 2007 compared to August 31, 2006. Nine Month Period Ended August 31, % Sales % Sales Revenue $13,286,400 100 $ 10,107,351 100 Cost of Sales 69 44 Gross Profit $ 4,128,374 31 % $ 5,680,188 56 % Coal Group For the nine month period ended August 31, revenues for Coal Group were $ 9,284,500 in 2007 compared to $ 9,076,872 in 2006. The $ 207,628 increase and any increase in our revenues are as a result of the escalating increase in demand in the market for coal, which in turn, allowing for the increase in price per ton of coal. For the three month period ended August 31 revenues for Coal were $ 3,355,099 in 2007 compared to $ 4,260,158 in 2006. The $ 905,059 decrease was mostly attributed to slower summer months wherein the demand for coal which is used for heating is typically lower during June throughout September months. Coal Group revenues are determined by Government regulation as a minimum price per ton is enforced. Coal Group's selling price per ton has consistently been above this minimum set standard. A significant amount of revenues were generated from the coal mine. In addition we met the demands of customers by supplementing coal mine production with outside purchases. Coal Group does not typically sign contracts to fix its prices per ton. This allows Coal Group to sell its products at the going market rate which, to the best of management's knowledge, will continue its upward trend in price. Locking in a fixed price does not allow Coal Group to capitalize on the increase in demand for its products. Heat Power For the nine month period ended August 31, revenues generated by Heat Power in 2007 were $ 4,001,900, compared to $ 1,030,479 in 2006. For the three month period ended August 31, revenues generated by Heater Power in 2007 were $ 749,763 compared to $ 15,974 in 2006. The increase for both periods was attributed to income generated from newly constructed thermoelectric plant in XueJiaWan completed September 2006. The increase was also attributed to the increase in the prices of heat supply in response to increased cost of raw materials. Revenues generated are a function of Government regulation as the prices charged are approved by the Government. The Government reviews the pricing of heating from time to time as market conditions change. Also, the cost of raw materials being coal are also regulated by the Government as the price point which we obtain from suppliers is controlled as the Government ensures that such prices are affordable for utility companies. The incentive for the supplier to supply at such prices is that transportation routes are guaranteed and arranged by the Government, thereby saving transportation costs on part of the supplier. Such savings outweigh the reduction in the selling price for the supplier. For the nine month period ended August 31, 2007 and 2006, cost of sales increased, by $ 4,730,862 as a result of the change in the following expenses: Nine Month Period Ended August 31, 2007 2006 Variance Salaries 456,118 53,715 402,403 Operating supplies 236,724 24,633 212,091 Depreciation & depletion 1,171,839 205,063 966,776 Repairs 31,531 7,066 24,465 Coal & freight 6,967,425 3,957,837 3,009,588 - 11 - Utilities 260,013 178,849 81,164 Other 34,376 - 34,376 Total $9,158,026 $4,427,163 $4,730,863 Our gross margin decreased significantly this quarter as a result of the increase in coal and freight prices incurred by Heat Power. The price of coal is expected to increase on an upward trend and with the new operations of the thermoelectric plant put into operation in September 2006; we expect our gross margins to decline unless we obtain approval for increasing our set prices to our heat consumers. For the three month period ended August 31, the increase of the cost of sales by $ 1,741,783 was primarily as a result of the increase in the price of coal, freight and salaries. Selling Expenses We expecting salaries and wages to remain relatively constant and do not expect to incur significant travel costs in the foreseeable future. Nine Month Periods Ended August 31, 2007 2006 Variance Salaries and wages 10,254 10,545 (291) Travel - 7,986 (7,986) Sales tax and other expenses 189,365 244,997 (55,632) Total Expenses $199,619 $263,528 ($63,909) For the three month period ended August 31, 2007 and 2006, our selling expenses were $ 47,680 and $ 105,478, respectively. These expenses consisted only of salaries in the 2007 period. General and Administrative Expenses Nine Month Periods Ended August 31, 2007 2006 Variance Office 274,487 111,399 163,088 Salaries and wages 267,629 137,519 130,110 Travel 246,272 182,825 63,447 Professional and other fees 124,193 12,993 111,200 Repairs 77,264 66,059 11,205 Exploration 58,453 701,373 (642,920) Other expenses 1,310 6,195 (4,885) Depreciation 363,758 290,148 73,610 Total Expenses $1,413,366 $1,508,511 ($95,145) Office. The increase was primarily as a result of posting by our sales staff promotional materials to potential customers of Coal Group. We expect such expenses to increase for the foreseeable future as such efforts have been effective in increasing Coal Group's revenues. Salaries and Wages. Salaries and wages increased as a result of retaining additional staff in our thermoelectric plant operations. We also retained additional staff in our Project Management departments of Heat Power, overseeing operations in XueJiaWan and technical staff such as engineers. - 12 - Travel. Travel expense increased as a result of training additional staff in our thermoelectric plant. Coal Group also incurred costs for training new employees in coal mine operation. We expect to incur training costs whenever new employees are hired. Professional and other Fees. Professional fees consist of fees paid to engineer professionals to evaluate the overall efficiencies of the LaiYeGou coal mine. Fees were also incurred in to retain environmental professionals which assisted in the implementation of environmental protection policies and procedures for the LaiYeGou Coal mine and also for our thermoelectric plant operations. Fees paid to environmental professionals is expected to be an ongoing expense during the expansion of LaiYeGou and after new mining methods are put into operation and during the expansion of thermoelectric plant operations with construction of new boilers and conversion of existing heating plants to heat transfer stations. Repairs. Repairs were made mostly to Coal Group's office building as the facilities required repairs after flooding occurred during the last quarter in 2006. As of the 2 nd quarter ended, all repairs to our office building have been made. Additional repairs expenses were incurred for minor repairs made to the exterior of our office buildings and equipment. Exploration. The $ 701,373 expense incurred in 2006 was the cost of geological exploration in search of a new coal field that could be mined. We did incurred $ 58,453 as a result of testing samples which were procured previously. The coal field is located in Dalu and was tested to determine whether acquisition of this mine is commercially viable and a worthy investment. Coal Group has not obtained any mining rights and such rights can only be granted to registered owners of the mine. Costs for exploration are not recoverable. To date Coal Group has not made any decisions to purchase this mine and is currently evaluating whether such an investment should be made at this time. Exploration efforts are contracted to No. 4 Geology Team Co., Ltd. For the three month period ended August 31, 2007 and 2006, general and administrative expenses were $ 477,130 and $ 434,818, respectively. Expenses listed above did not vary significantly and the decrease was primarily as a result items noted above with the most significant decrease attributed to exploration efforts being more active in the 2006 period. Finance Expense, net For the nine month period ended August 31, 2007 and 2006, finance expenses amounted to $ 507,890 and $ 147,394, respectively. Coal Group obtained a loan from the Agriculture bank amounting to $ 6,392,021 as of the 2 nd quarter ended. During the 3 rd quarter, Coal Group obtained a further loan from the Boatou City Commercial Bank in the amount of $ 2,640,276. The loan assists in funding our working capital needs in Heat Power's operations and Coal Group's expansion of the LaiYeGou coal mine. Please refer to "Sources of Capital" below. For the three month period ended August 31, 2007 and 2006, finance expenses amounted to $ 104,808 and $ 87,485, respectively. The increase was as a result of the loan Coal Group obtained as discussed above. The loan in the amount of $ 6,392,021 was granted during the 3 rd quarter ended in 2006 and further loans were granted in the same period of 2007. Current trends in the Industry Given the increase in demand for coal production for electricity and heating production, the Central Government is encouraging sectors to build more power stations, coking factories, calcium carbide factories and silicon iron factories across the country. The coal industry is expected to grow at a rate of 9.5% per year. Sources: China Daily. A challenge in meeting this demand is transporting coal to nearby regions, such as Shanxi and Hebei Provinces, as transportation routes are currently inefficient or non existent. These routes are expected to be completed in the next 5 years. As a result, sales to these regions during this period may not be at levels we desire. For Coal Group, methods of circumventing transportation challenges are to receive contracts granted by the Government where transportation is guaranteed from LaiYeGou coal mine to the final destination. Where contracts are privately arranged, transportation is arranged through the hiring of 3 rd party transporters or by - 13 - customers. In some instances, coal is purchased by 3 rd parties in close proximity to train stations where transportation to customer destinations is more efficiently arranged. However, transportation to destinations is limited to those for which routes are in place. For Heat Power, transportation of coal to our facility is provided by its supplier, Guanbanwusu. Coal Group does not have competition in the usual sense of the term that most other businesses experience. There are approximately 30,000 coal mining companies throughout China; however, since demand currently exceeds supply, competition is not a variable which warrants concern in the operations of our business. China's coal industry remains large and growing. Its customer base is chronically under-supplied. There are pressures from the Government to use nuclear power instead of coal due to environmental concerns; however, coal reserves in China are abundant and less expensive and a switch to other forms of resources to generate energy is unlikely. China's coal reserves are expected to last approximately 40 years. Source: China Daily. The electricity and heating supply industry is also growing; however, the government is taking steps to monitor and control economic growth in the rural areas to ensure that the economy is developing at a stable rate. Liquidity and Capital Resources As of August 31, 2007 we had a working capital deficit of $ 11,297,651. Not including funds required for expansion of our facilities, we estimate our cash requirements for the next 12 months Coal Group will require approximately $ 3,750,000 and Heat Power will require approximately $ 5,625,000, a total of $ 9,375,000 in order to cover our working capital needs. We currently are able to sustain our working capital needs through profits we generate and bank and shareholder loans. We anticipate sales will generate the cash flow from collection of accounts receivables, customer deposits and proceeds from bank and shareholder loans to be sufficient to sustain our working capital needs. However we may require other sources of capital. We do not know of any trends, events or uncertainties that are likely to have a material impact on our short-term or long-term liquidity other than those factors discussed below. Sources of Capital If additional capital is needed, we will explore financing options such as shareholder loans. Shareholder loans are payable on demand and interest is calculated at 6.31% per annum. Coal Group obtained loans from the Agriculture and Baotou City Commercial Bank amounting to $ 9,032,297. The terms and principle amount of the loans granted are as follows: Term Interest rate Principle Sep 26, 2006 to Sep 25, 2007 7.344% 2,301,128 Oct 19, 2006 to Oct 18, 2007 7.344% 1,534,085 Apr 11, 2006 to Apr 10, 2008 7.254% 2,556,808 June 20, 2007 to June 19, 2008 9.855% 2,640,276 Total $ 9,032,297 Shareholders loans are granted from time to time as required to meet current working capital needs. We have no formal agreement that ensures that we will receive such loans. We may exhaust this source of funding at any time. We may also receive capital contributions from our shareholders. - 14 - Cash Flows Operating Activities: Our cash flows provided by operating activities were $ 762,958 and $ 2,482,244 for nine month period ended August 31, 2007 and 2006, respectively. The following summarizes the inflow and outflow of cash for these periods: Net income $1,436,322 $2,197,685 Decrease (increase) in accounts receivable 2,482,437 (374,680) Increase in note receivables (2,588,620) (638,101) Increase in other receivables (1,540,590) (1,993,415) Increase in advances to suppliers (3,091,849) (2,751,258) Increase in advances from customers 2,447,876 597,756 Decrease (increase) in inventory 206,828 (252,160) Increase (decrease) in accounts payable 784,548 920,121 Other Net Cash Provided By Operating Activities Accounts Receivable. The collection of accounts receivables were substantially attributed to collection of user fees of heat supply of Heat Power. Coal Group's operations sales on account were also outstanding for less than 6 months. Notes Receivable. Coal Group granted short term loans to 2 of its vendors. There are no terms of repayment on these loans and they may be offset against charges incurred by Coal Group for raw materials. Advances to Suppliers. Advances were made to suppliers of materials required for the construction and completion of Heat Power's expansion plan and Coal Group's Laiyegou coal mine expansion. Prepayment is also a common business practice in China as it allows for a determined price and in some instances will grant us discounts on purchases. Advances from customers. Deposits on sales of coal are a normal business practice that ensures that the customer obtains Coal Group's Product at the market price determined on the date of purchase. Inventory. Inventory mainly consists of operating supplies used by Heat Power for heat generation. Accounts Payable. These amounts consist of accruals made for freight, repairs and maintenance of heating plants, labor union fees, social insurance, and technical training for our employees. Investing Activities: Our cash consumed by investing activities were $ 3,049,789 and $ 3,913,084 for the nine month period ended August 31, 2007 and 2006, respectively. The change was mainly attributed to the amounts expended on Heat Power's construction of its thermoelectric plant wherein construction in progress costs were subsequently transferred to fixed assets as the plant was completed September 2006. Construction in progress charges incurred were as a result of funding for Coal Group Laiyegou coal mine expansion and also Heat Power construction of additional boilers and conversion of existing heating plants previously used in exclusive heat supply operations prior to construction of the thermoelectric plant. Heat Power also purchased additional production equipment for thermoelectric plant operations. - 15 - Financing Activities: Our cash flows provided by financing activities were $ 2,912,700 and $ 1,105,092 for the nine month period ended August 31, 2007 and 2006, respectively. During the 3 rd quarter ended 2007, we received $ 1,940,603 in capital contributions by 3 of our existing shareholders. Existing shareholder loans held b 3 of these shareholders were partially forgiven and converted to capital contributions. The shareholder loans forgiven were as follows: Nov 2006 Aug 2007 Debt forgiven Zhiyang Guo 1,226,253 732,676 (493,576) Hangzhou Dayovan Group 4,792,347 4,046,222 (746,124) Xinghe County Haifu Coal 1,715,745 1,267,332 (448,412) Exchange rate effect - - Total 7,734,345 6,046,230 $ (1,940,603) We also obtained a shareholder loan from Wenhua Ding totaling $ 528,638 as of August 31, 2007 with the total shareholder loans, net of repayments to be $ 6,574,868 (6,046,230+528,638). All shareholder loans bear interest at 6.31% and are due on demand: Coal Group obtained additional loans in the amount of $ 2,640,276 from the Boatou City Commerical Bank. Please see above "Sources of Capital". Material Commitments We committed to payment of bank loans, shareholder loans and payment of mining rights as mentioned above. Our expansion plans for the LaiYeGou mine will require approximately $ 10,353,195. We have title to all our capital assets consisting of production equipment, automobiles, and office equipment. Heat Power's offices are currently leased on a month to month basis and Coal Group occupies space purchased in 1998. Coal Group holds title to this property in the form of a 50 year lease from the Government. There are no amounts owing. Seasonal Aspects Coal Group's business is seasonal in that sales are particularly low in February up to mid March, due to the Chinese New Year holiday. During this time our business is closed for 2 weeks. As a result, sales in March are usually higher. Heat Power sales level relating to heat generation decreases from April through October as the climate in the region is high, reducing heating requirements. Off Balance Sheet Arrangements We have no off balance sheet arrangements. - 16 - ITEM 3. CONTROLS AND PROCEDURES (A) Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of the Company's Chief Executive Officer/Chief Accounting Officer of the effectiveness of the design and operation of the Company's disclosure controls and procedures. The Company's disclosure controls and procedures are designed to provide a reasonable level of assurance of achieving the Company's disclosure control objectives. The Company's Chief Executive Officer/Chief Accounting Officer has concluded that the Company's disclosure controls and procedures are, in fact, effective at this reasonable assurance level as of the period covered. In addition, the Company reviewed its internal controls, and there have been no significant changes in its internal controls or in other factors that could significantly affect those controls subsequent to the date of their last evaluation or from the end of the reporting period to the date of this Form 10-QSB. (B) Changes in Internal Controls Over Financial Reporting In connection with the evaluation of the Company's internal controls during the Company's 3rd fiscal quarter ended August 31, 2007, the Company's Chief Executive Officer/Chief Accounting Officer has determined that there are no changes to the Company's internal controls over financial reporting that has materially affected, or is reasonably likely to materially effect, the Company's internal controls over financial reporting. PART II. OTHER INFORMATION ITEM 1. Legal Proceedings - None. ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds - None. ITEM 3. Defaults Upon Senior Securities - None. ITEM 4. Submission of Matters to a Vote of Security Holders - None ITEM 5. Other Information - None. ITEM 6. EXHIBITS Exhibit Number Description 31.1 CEO Section 302 Certification 31.2 CAO Section 302 Certification 32.1 CEO Section 906 Certification 32.2 CAO Section 906 Certification - 17 - SIGNATURES In accordance with the Securities Exchange Act of 1934, this Quarterly Report on Form 10-QSB has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. CHINA ENERGY CORPORATION Date: October 15, 2007 /s/ WenXiang Ding By: WenXiang Ding President, Chief Executive Officer, Director & Secretary /s/ WuSheng Liu By: WuSheng Liu Chief Accounting Officer - 18 -
